Citation Nr: 0305547	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-00 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from October 1964 to October 
1966.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2000 rating decision of the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied reopening the veteran's claim of entitlement to 
service connection for a psychiatric disability.  During the 
pendency of the appeal the RO reopened the claim and denied 
entitlement to service connection for a psychiatric 
disability on a de novo basis.  Nevertheless, the Board is 
required to consider the issue of finality prior to any 
consideration on the merits.  38 U.S.C.A. §§ 7104(b), 5108 
(West 2002); see Barnett v. Brown, 8 Vet. App. 1 (1995).  The 
issue is phrased accordingly on the title page of this 
decision.  

In connection with his appeal the veteran testified before 
the undersigned sitting at the RO in October 2002; a 
transcript of the hearing is of record.  

Pursuant to 38 C.F.R. § 19.9(a)(2) (2002), the Board is 
undertaking additional development on the issue of 
entitlement to service connection for a psychiatric 
disability.  When it is completed, the Board will provide any 
notice of the development required by 38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing this issue.




FINDINGS OF FACT

1.  In an unappealed decision dated in March 1990 the Board 
denied the veteran's claim of entitlement to service 
connection for a psychiatric disability, to include PTSD.

2.  Evidence received subsequent to the March 1990 Board 
decision is neither cumulative or redundant and is so 
significant that it must be considered in order to fairly 
decide the merits of the case.  


CONCLUSION OF LAW

Evidence received since the Board's March 1990 decision is 
new and material, and the claim of entitlement to service 
connection for a psychiatric disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
have been published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002)).  
 
The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.
 
With respect to the veteran's application to reopen his claim 
of entitlement to service connection for a psychiatric 
disability, the Board notes that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f).   
 
As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim to reopen.  As such, the 
Board is satisfied that VA has complied with both the 
notification requirements, see Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and the duty to assist requirements 
of the VCAA and the implementing regulations relevant to that 
portion of the veteran's appeal.
 
Legal Criteria
 
In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and a psychosis is 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Although service connection 
may be established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) 
(2002).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.
 
New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.
 
Analysis

In October 1984 the Board denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disability on the basis that only an inadequate personality 
disorder was shown to be present during service and that 
generalized anxiety disorder was first clinically 
demonstrated many after the veteran's separation from 
service.  

In March 1990, the Board denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disability, to include PTSD, on the basis that the additional 
evidence did not establish service onset of a chronic 
acquired psychiatric disability; did not show manifestations 
of major depression to a compensable degree within the 
initial post-service year; and, did not adequately support a 
diagnosis of PTSD.  The veteran did not appeal to the Court.

Evidence added to the record since Board's March 1990 
decision includes VA and private medical records; Social 
Security Administration records; service personnel records; 
an extract from the log of the USS Currituck; an informal 
history of the USS Currituck; a copy of a newspaper article 
about the USS Currituck; statements from the veteran's family 
members, friends and associates; and, the veteran's testimony 
at a personal hearing.

A service department record shows that the veteran, during 
June 1965, was authorized special pay for duty subject to 
hostile fire in connection with naval gunfire support 
operations.  A copy of a page from the log of the USS 
Currituck, dated in June 1965, indicates that the vessel was 
involved in shore bombardment of Viet Cong targets near 
Badong, South Vietnam.  Also, the veteran is confirmed as in 
receipt of the Armed Forces Expeditionary Medal, which he 
claims is the antecedent of the Combat Action Ribbon and 
indicates combat.  Finally, the informal history of the USS 
Currituck relates that the bombardment took place against 
enemy positions in the Mekong Delta region of Vietnam and 
that the vessel supported seaplane operations in an advanced-
base area.

This record is not cumulative or redundant of the evidence 
previously considered.  Rather, such additional evidence 
tends to support the veteran's exposure to combat events and 
to establish the occurrence of alleged in-service stressors.  
Insofar as the record continues to show diagnoses of PTSD, 
therefore, the additional evidence is so significant that it 
must be considered to fairly consider the merits of the 
veteran's claim.  Accordingly, it is new and material and the 
claim is reopened.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disability, including PTSD.  



	                        
____________________________________________
	J. M. Daley
	Acting Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

